DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 2/18/2022 are acknowledged.  Claims 1, 8 and 13 are amended; claims 2, 4-7, 9-10, 12, 14, 16 and 19-34 are canceled; claims 1, 3, 8, 11, 13, 15, 17-18 and 35-37 are pending; claims 35-37 are withdrawn; claims 1, 3, 8, 11, 13, 15 and 17-18 have been examined on the merits.

Claim Rejections - 35 USC § 112
The rejection of claims 1, 3, 8, 11, 13, 15, 17-18, 31 and 33 under 35 U.S.C. § 112(a), as set forth at pp. 2-4 of the previous Office Action is moot regarding claims 31 and 33 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claims 1, 3, 8, 11, 13, 15, 17-18, 31 and 33 under 35 U.S.C. § 112(b), as set forth at p. 8 of the previous Office Action is moot regarding claims 31 and 33 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, 11, 13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over James et al., WO 2006/040596 (Foreign patent document cite 1, IDS, 3/6/2017; herein “James”) in view of Popov et al., US 2007/0104791 (cite A, PTO-892, 2/6/2019; herein “Popov”).
James teaches combination pharmaceutical compositions for administration to the nasal tract (i.e. combination nasal inhalation compositions) comprising a micronized methylcellulose powder composition (i.e. powdered hydroxypropylmethylcellulose (HPMC) with a viscosity of ~ 10 – 20 Pascal seconds (Pa.s) (p. 3, l. 29 – p. 4, l. 2)) and one or more therapeutic agents (Abst.; p. 11, ll. 29-31) wherein the micronized methylcellulose powder composition and therapeutic agent are in separate preparations and the therapeutic agent is in the form of a liquid (p. 11, ll. 25-27), i.e. a combination nasal inhalation composition comprising a first composition part in the form of a liquid and a second composition part in the form of a powder wherein the liquid composition part comprises a therapeutically active agent and the second powder composition part comprises micronized methylcellulose powder.  James teaches that the use of micronized methylcellulose powder (i.e. powdered HPMC with a viscosity of ~ 10 – 20 Pascal seconds (Pa.s) (p. 3, l. 29 – p. 4, l. 2)) as a vehicle for the therapeutic agent in their intranasal pharmaceutical compositions has been shown to have surprising benefits including that a gel forms when they are both administered to the nasal tract which has surprisingly been found to be a very effective way of intranasal administration of therapeutic agents because it limits the loss of the therapeutic agent from the nasal cavity after administration as well as normalizing the mucociliary clearance time in patients suffering from allergic rhinitis; hence, the therapeutic agent may be more effective administered with the micronized methylcellulose powder (i.e. powdered HPMC with a viscosity of ~ 10 – 20 Pa.s) than when administered without the micronized methylcellulose powder; thus, the compositions are useful for the treatment or prevention of allergic conditions including allergic rhinitis (Abst.; p. 1, ll. 24-31; p. 3, ll. 19-20; p. 4, ll. 15-21; pp. 4-5, spanning ¶; p. 5, ll. 14-17 and 23-26).  James teaches that the viscosity of the micronized methylcellulose powders used for their surprisingly beneficial method of nasal administration, as measured in a 2% aqueous solution at 20 °C, is ~ 10 – 20 Pascal seconds (Pa.s), is preferably 13-17 Pa.s, more preferably 14-16 Pa.s and most preferably ~ 15 Pa.s (p. 3, l. 29 – p. 4, l. 2).  James teaches that the pharmaceutical compositions can comprise one or more therapeutic agents (Abst.) wherein the therapeutic agent is any active substance suitable for nasal administration to a patient (particularly a mammalian patient) in any composition, formulation or product in accordance with their invention (p. 7, ll. 4-6) and teaches that their two part compositions for nasal administration provide a sustained release of the therapeutic agent (p. 1, ll. 21-22; p. 6, ll. 18-30; p. 7, ll. 8-13; p. 14, claim 4).
The compositions taught by James differ from the claimed compositions only in that James does not specifically recite that the liquid therapeutic agent for treating allergic rhinitis is oxymetazoline; however, a person of ordinary skill in the art at the time of filing would have found it obvious for James’ compositions to comprise a decongestant such as oxymetazoline for treating allergic rhinitis as taught by Popov.
Popov teaches nasal compositions for nasal application to a patient, comprising a liquid comprising a therapeutic agent and micronized hydroxypropylmethylcellulose (HPMC) (Abst.; [0056-58]) wherein the compositions are for the treatment of rhinitis, sinusitis, hay fever, etc. [0002] and the therapeutic agent can be oxymetazoline (decongestant) [0027-28] preferably at a concentration of 0.01% to 5% w/w [0057], administered for treating allergies.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to substitute a therapeutic agent taught by Popov for treating allergic rhinitis, oxymetazoline, for the therapeutic agent in James’ two part combination nasal compositions with a reasonable expectation of success, because Popov teaches that the therapeutic agent is effective for the treatment of allergic rhinitis and James teaches that their two part combination nasal compositions are surprisingly beneficial, being more effective than application of the therapeutic agent alone, preventing loss of the therapeutic agent from the nasal cavity after administration and normalizing the mucociliary clearance time in patients suffering from allergic rhinitis; therefore, claims 1 and 3 are prima facie obvious.
NOTE: The instantly claimed invention is a composition.  Composition claims cover what the composition is, not methods of using the composition.  Hence, intended use limitations in the claims, such as instructions for administration of the composition in claim 1 (“inhalation composition”, “providing sustained release of a therapeutically active agent in a patient's nasal cavity”, “for application to a patient’s nasal cavity”, “that gels on entering the nasal cavity sealing the said therapeutically active agent in place within the nasal cavity” and “provides a carry over treatment effect for a time period of at least one week”), claim 3 (“wherein the first liquid composition part is applied to the nasal cavity of the patient in the form of a liquid spray or as droplets using a suitable nasal dispenser”, “the second powder composition is applied to the nasal cavity via nasal inhalation by a patient”) and claim 11 (“wherein the dosage of the second composition part is between 1 mg-10 mg per nostril of a patient, or wherein the dosage of the second composition part is between 2.5 mg-7.5 mg, between 3-7 mg, between 4-6 mg or about 5 mg per nostril of a patient”), do not further define the structure of the composition itself and do not differentiate the claimed compositions from prior art compositions if the prior art compositions teach all the structural, chemical and compositional limitations of the claims and are capable of being used in the intended use recitations.
Regarding the limitations of claim 1 drawn to the effects of the intended use of applying the composition to a patient’s nasal cavities, 1) providing sustained release of a therapeutically active agent in a patient's nasal cavity, and 2) a carry over treatment effect for a time period of at least one week, James teaches that their compositions provide a sustained release of the therapeutic agent (p. 1, ll. 21-22; p. 6, ll. 18-30; p. 7, ll. 8-13; p. 14, claim 4) and the two part combination nasal compositions made obvious by James in view of Popov meet all the compositional limitations of the instant claims; hence, the compositions made obvious by James in view of Popov would have the same functional features, such as a carry over treatment effect for a time period of at least one week, as the instantly claimed compositions, because the compositions made obvious by James in view of Popov meet all the compositional limitations of the instant claims, absent sufficient and compelling evidence to the contrary.
Regarding claim 8, James teaches that the percentage of HPMC in the second composition part in the form of a powder can be at least 50% (p. 11, ll. 1-3); therefore, claim 8 is prima facie obvious.  
Regarding claim 11, James teaches that the dosage of the second composition part is between about 1 and 10 mg per nostril (p. 12, ¶4); therefore, claim 11 is prima facie obvious.
Regarding claim 13, James teaches that the viscosity of the micronized methylcellulose (HPMC) powder is most preferably 15 Pa·s in a 2% aqueous solution at 20 °C (pp. 3-4, spanning ¶); therefore, claim 13 is prima facie obvious.  
Regarding claims 15, 17 and 18, James teaches that the second composition part in the form of a powder can comprise a signaling agent which can be mint (p. 9, l. 23 – p. 10, l. 5) which can comprise up to 50% of the composition (p. 11, ll. 12-14); therefore, claims 15, 17 and 18 are prima facie obvious.

Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 7-8 regarding the rejections under 35 U.S.C. § 112(a) and §112(b) are moot as the rejections have been withdrawn. Regarding the rejection of claims 1, 3, 8, 11, 13, 15, 17, 18, 31, and 33 under 35 U.S.C. §103(a) over James in view of Popov, Applicant argues (pp. 8-10) that “It is both an unexpected and surprising technical effect that cessation of treatment after 7 days at the specified dosage regime set out in claim 1 continues to provide a beneficial effect to the patient for at least 7 days after active treatment stopped. There is a continued healing effect that the two part composition provides after administration. This alleviates the necessity for the patient to continue to apply the medication, thereby saving the patient the time and effort associated with administering the composition, saving the costs associated with further use of the medication and improving the health of the patient” (emphasis added, p. 9, ¶2) and states “More particularly, the combination of James and Popov would not have predicted that the claimed invention of an inhaled combination of oxymetazoline and micronized methylcellulose powder would significantly improve the symptoms of nasal congestion, rhinorrhoea, and total nasal symptoms, while further providing a carry over effect of at least one week following its discontinuation.” (p. 10, ¶2).  However, the original disclosure discloses that there was no statistically significant difference at days 8 and 15 between patients administered oxymetazoline in the claimed composition and patients administered oxymetazoline with lactose powder (placebo) when analyzed for: congestion, rhinorrhea, itch/sneezing or total symptoms as shown in Table 1 and Fig. 6 and discussed on pp. 15-16 of the original disclosure.  Nor is there any statistically significant difference between patients treated with the claimed method versus patients given the placebo composition (oxymetazoline with lactose powder) when examining peak nasal inspiratory flow on days 1 or 8 (specification, p. 15, ¶1).  Additionally, while the peak nasal inspiratory flow on days 1 or 8 was measured immediately before drug administration and at minutes 1, 5, 15, 30, 60, 120, 180, 240, 300 and 360 thereafter and the areas under the curve were analyzed, for the measurements on day 15, only a single measurement was taken (pp. 13-14, spanning ¶).  
Thus, by Applicant’s own admission in the original disclosure, the therapeutic effect of the composition during the period of administration is not statistically different than placebo.  Hence, Applicant’s allegation of an unexpected and surprising result seems neither unexpected nor surprising because, for treating nasal congestion, the claimed method is not statistically different than administering the placebo composition.
Applicant is at least in part alluding to the peak nasal inspiratory flow (PNIF) being greater in a single measurement at day 15 in the claimed method group over the placebo group 7 days after cessation of all administrations.  Hence, Applicant’s alleged unexpected result appears to be an increased PNIF in the treatment group seven days after the last administration but with no statistically significant difference in PNIF between the treatment group and control during the seven days of administration of the composition and no statistically significant difference between the treatment group and control when measurements related to the treatment of rhinitis (congestion, rhinorrhea, itch/sneezing or total symptoms) are examined.  Hence, Applicant’s assertion that the ‘unexpected result’ alleviates the necessity for the patient to continue to apply the medication, provides a continued healing effect, continues to provide a beneficial effect to the patient and would significantly improve the symptoms of nasal congestion, rhinorrhoea, and total nasal symptoms appears to be contrary to the actual results (no statistically significant improvement to congestion, rhinorrhea, itch/sneezing or total symptoms) and is unpersuasive.
Applicant argues that a person of ordinary skill in the art at the time of filing would have found it non-obvious to use a decongestant in James composition because James prefers the use of homeopathic and herbal agents (pp. 9-10).  This is unpersuasive because James teaches “The term "therapeutic agent" as used herein denotes any active substance suitable for nasal administration to a patient (particularly a mammalian patient) in any composition, formulation or product in accordance with the present invention.” (p. 7, ¶2); hence, the disclosure of James teaches that the therapeutic can be any active substance suitable for nasal administration which would not exclude decongestants such as oxymetazoline.
Applicant argues that James does not teach the use of a decongestant nor micronized methylcellulose (p. 10, ¶1).  James teaches that the therapeutic agent is not limited (see above) and teaches that their composition comprises a combination pharmaceutical composition for administration to the nasal tract (i.e. combination nasal inhalation composition) comprising a micronized methylcellulose powder composition (i.e. powdered hydroxypropylmethylcellulose (HPMC) with a viscosity of ~ 10 – 20 Pascal seconds (Pa.s) (p. 3, l. 29 – p. 4, l. 2)) and one or more therapeutic agents (Abst.; p. 11, ll. 29-31) wherein the micronized methylcellulose powder composition and therapeutic agent are in separate preparations and the therapeutic agent is in the form of a liquid (p. 11, ll. 25-27).  Powdered hydroxypropylmethylcellulose (HPMC) with a viscosity of ~ 10 – 20 Pa.s is a micronized methylcellulose; hence, Applicant’s argument is unpersuasive.  It is noted that all recitations of micronized methylcellulose refer to powdered HPMC in the instant disclosure:  Micronized methylcellulose is only recited at p. 12, ¶3 and p. 16, ¶4 in the original disclosure.  At p. 12, ¶3 it is disclosed that the second composition part was a micronized methylcellulose powder called NoAL and at p. 13, ¶1 NoAL is identified as HPMC powder.  At p. 16, ¶4 it is disclosed that micronized methylcellulose powder is HPMC.  Hence, the original disclosure does not contemplate a micronized methylcellulose other than HPMC powder.
Applicant appears to suggest that the alleged ‘unexpected results’ should be a secondary consideration which would overcome the determination of prima facie obviousness (pp. 9-10).  When considering allegations of unexpected results there are several considerations made affecting the final determination of whether the secondary consideration of unexpected results can overcome a prima facie determination of obviousness which are set forth in MPEP 716:
A) Evidence of unexpected results are weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention.
B) Alleged unexpected results must be commensurate in scope with the claimed invention (a nasal composition).  Independent claim 1 encompasses the second composition part comprising any amount of oxymetazoline while the results relied on for the ‘unexpected result’ requires the daily administration of a single squirt of 0.05% oxymetazoline for 8 days followed by seven days of no administration.  Thus, the ‘unexpected result’ would appear to not be a property of the claimed composition but rather is completely dependent on the method of administration because there is no statistically significant difference between patients given the claimed composition versus patients given the placebo composition when examining PNIF on days 1 or 8, but the effect is only seen when the claimed composition is administered daily for 8 consecutive days followed by seven days without administration.   Hence, the alleged unexpected result is not commensurate in scope with the claimed invention because only a singular embodiment (wherein the 2nd composition part comprises a single squirt of a solution of 0.05% oxymetazoline and the 1st composition part comprises a single puff of micronized hydroxypropylmethylcellulose) of the scope of compositions encompassed by claim 1 (any amount of an oxymetazoline solution at any concentration of oxymetazoline and any amount of micronized methylcellulose is encompassed) has been shown and the unexpected result requires the daily administration of a single squirt of a solution of 0.05% oxymetazoline and a single puff of HPMC powder for eight days followed by seven days of no administration.  
C) To support an allegation of unexpected results, the claimed composition must be compared to the compositions of the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  When there are two equally close prior art references, such as in the instant case with the James reference and the Popov reference, the unexpected result must be compared to the results of both prior art references.  In other words, the method which produced the unexpected result with the claimed composition should be practiced with the compositions taught by James and Popov for treating allergic rhinitis and relied on in the rejection and the PNIF on day 15 compared to control and to the claimed composition.  There is no comparison to the closest prior art, i.e. to the compositions of James and to the compositions of Popov; hence, Applicant's allegation of unexpected results is unsupported.  See MPEP 716.02(e).  It appears that the Applicant’s have assumed that the compositions taught by James and Popov do not increase PNIF at D15 when practicing the method that Applicant practiced to see the unexpected result with the claimed composition.  This assumption is unwarranted.  The alleged unexpected result must be shown to not also be produced by the prior art compositions, for the allegation of an unexpected result to be supported.
D) Evidence must show results that are unexpected.  As discussed above, Applicant’s allegation of an unexpected and surprising result seems neither unexpected or surprising because, regarding treating nasal congestion, the claimed method is not statistically different than administering the placebo composition.  Hence, Applicant’s alleged unexpected results are not unexpected regarding the prior art treatment of nasal congestion.
Applicant’s arguments are unpersuasive and the rejection is maintained with modification to address the claim amendments and for clarity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 8, 11, 13 15 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 11 and 13-14 of copending Application No. 16657501 (reference application; herein ‘501). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of ‘501 make the instantly claimed compositions prima facie obvious.  Specifically, claim 1 of ‘501 recites a method of treating a patient with nasal congestion comprising: administering intranasally to a patient a composition comprising a first composition part and a second composition part, whereby the first composition part is in the form of a liquid decongestant or antihistamine, followed by administering intranasally to the patient the second composition part, said second composition part comprising a cellulose powder, and wherein the patient is administered the first and second compositions daily for seven days, followed by no administration of the first and second compositions for at least seven days; claim 6 of ‘501 recites  wherein the second composition part comprises a cellulose powder selected from the group consisting of hydroxypropylmethylcellulose (HPMC) powder and methylcellulose powder, and said powder has a viscosity of 10-20 Pa.s. in a 2% aqueous solution at 20°C, or wherein the powder has a viscosity of 13-17 Pa.s., 14-16 Pa.s. or 15 Pa.s.; and claim 10 recites wherein the first composition comprises oxymetazoline and the second composition comprises micronized methylcellulose powder.  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce compositions for nasal inhalation comprising a first composition part of liquid oxymetazoline and a second composition part of micronized methylcellulose powder with a viscosity of 13-17 Pa.s., 14-16 Pa.s. or 15 Pa.s. in a 2% aqueous solution at 20°C; therefore, instant claims 1, 3 and 15 are prima facie obvious.
Claim 4 of ‘501 teaches that the second composition part includes at least 50% hydroxypropylmethylcellulose (HPMC) or cellulose powder, or wherein the second composition part includes at least 60, 70, 80, 90 or 99% HPMC or cellulose powder by total weight of the second composition part; hence, instant claim 8 is prima facie obvious.
Claim 5 of ‘501 teaches that the dosage of the second composition part is between 1 mg - 10 mg, between 2.5 mg-7.5 mg, between 3-7 mg, between 4-6 mg or about 5 mg per nostril of a patient; hence, instant claim 11 is prima facie obvious.
Claims 7-9 of ‘501 teach that the second composition part can comprise a signaling agent, wherein the signaling agent can be mint, and wherein the signaling agent can comprise up to 50% of the second composition part; hence, instant claims 15 and 17-18 are prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Regarding the rejection of claims 1, 3, 8, 11, 13, 15, 17-18, 31 and 33 on the ground of non-statutory double patenting over claims 1, 4-9, 11 and 13-14 of copending Application No. 166575501, Applicant does not argue against the validity of the rejection but requests that the rejection be held in abeyance.  Rejections are not held in abeyance.  Applicant may amend the instant claims or the claims of 16/657,501 such that they no longer conflict or file a terminal disclaimer.  The rejection is maintained.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651